UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDMONDE LOUIS,

                           Plaintiff,
                                                                     ORDER
                - V. -
                                                            17 Civ. 5975(PGG) (RWL)
 NANCY A. BERRYHILL
 ACTING COMMISSIONER OF
 SOCIAL SECURITY,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               PlaintiffEdmonde Louis filed this action on August 8, 2017, pursuant to Section

205(g) of the Social Security Act, 42 U.S.C. § 405(g). (Dkt. No. 1) She seeks review of a final

decision of the Commissioner of the Social Security Administration denying her disability

insurance benefits. (Jg,_) On August 10, 2017, this action was referred to Magistrate Judge

Barbara C. Moses for a Report and Recommendation ("R&R"). (Dkt. No. 6) On April 30, 2018,

Plaintiff moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure, arguing that the decision of the Administrative Law Judge ("ALJ") that Plaintiff

had the residual capacity to perform sedentary work is not supported by substantial evidence, and

that the case should be remanded. (Dkt. No. 16) On May 21, 2018, the case was reassigned to

Magistrate Judge Robert W. Lehrburger. On June 28, 2018, the Commissioner cross-moved for

judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt.

No. 18)

               On October 11, 2018, Magistrate Judge Lehrburger issued an R&R

recommending that this Court grant Plaintiffs motion, deny the Commissioner's motion, and
remand the case for further development of the record. (Dkt. No. 20) The R&R recites the

requirement that the parties must file objections within fourteen days of service, pursuant to 28

U.S.C. § 636(b)(l) and Rule 72(b) of the Federal Rules of Civil Procedure, and that a "[f]ailure

to file timely objections will preclude appellate review." (Id. at 41-42); see 28 U.S.C. §

636(b)(l) ("[w]ithin fourteen days after being served with a copy [of a magistrate judge's report

and recommendation], any party may serve and file written objections to such proposed findings

and recommendations"); Fed. R. Civ. P. 72(b)(2) ("Within 14 days after being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.").

               The R&R was sent to the parties on October 11, 2018. (Dkt. No. 20) No

objections have been filed.

               This Court "may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l)(C). '"The district

judge evaluating a magistrate judge's recommendation may adopt those portions of the

recommendation, without further review, where no specific objection is made, as long as they are

not clearly erroneous.'" Gilmore v. Comm'r of Soc. Sec., No. 09 Civ. 6241 (RMB) (FM), 2011

WL 611826, at *1 (S.D.N.Y. Feb. 18, 2011) (quoting Chimarev v. TD Waterhouse Investor

Servs., Inc., 280 F. Supp. 2d 208,212 (S.D.N.Y. 2003)). Because no objections have been filed,

this Court will review the R&R for clear error.

               Having conducted a review of the R&R, the Court finds that the R&R is not

clearly erroneous and, in fact, is in conformity with the law. Judge Lehrburger finds, inter alia,

that the ALJ erred in three ways: (1) by "discounting the opinions of [Plaintiff's] treating

physicians while giving significant weight to the consulting physician"; (2) "by failing to




                                                  2
account for the side effects of Ms. Louis' medication"; and (3) by failing to support the decision

with "substantial evidence in that there was no evidence in the record that Ms. Louis could sit for

the amount of time required to perform sedentary work." (R&R (Dkt. No. 20) at 27) The Court

agrees that this case should be remanded for further development of the record.

                The ALJ's decision does not provide sufficient analysis to permit this Court to

determine whether and to what extent the treating physicians' opinions were considered

consistent with the factors articulated by the Second Circuit in Halloran v. Barnhart, 362 F.3d 28,

32 (2d Cir. 2004). For example, nothing in the ALJ's decision indicates that the side effects

from Plaintiffs medications were considered in the analysis of the Plaintiffs residual functional

capacity, and the record is not sufficiently developed on this issue. 1 (R&R (Dkt. No. 20) at 35-

36) Finally, despite the ALJ's finding that Plaintiff has the residual functional capacity for

sedentary work, the record is insufficient to support this finding. (Id. at 37-38) There is not

substantial evidence in the record that Plaintiff can sit for 6 hours of an 8-hour workday, as is

required in a typical sedentary job.   ~   at 38-39) While Plaintiff and her treating physician

report inconsistent information about the length of time Plaintiff can sit or stand, both state that

the Plaintiff cannot sit for a "long" time. (Id. at 39-40) For these reasons, the R&R's

recommendation that this case should be remanded for further consideration by the ALJ does not

reflect clear error.




1
  For example, the ALJ did not follow up on Plaintiffs statements concerning side effects,
including that the "medications make her sleepy." ~ at 36) The ALJ also did not ask
Plaintiffs treating physician to explain "the apparent discrepancy between [Plaintiffs]
description of side effects in her medical source opinion and the seeming absence of any
reference to side effects in his treatment notes." (Id. at 37)


                                                   3
                                          CONCLUSION

                  For the foregoing reasons, the Magistrate Judge's Report and Recommendation is

adopted in its entirety. Plaintiffs motion for judgment on the pleadings is granted, and the

Commissioner's cross-motion is denied. The Clerk of Court is respectfully directed to terminate

the motions (Dkt. No. 16, 18). Because the parties did not object to the R&R adopted herein,

appellate review of this Order is precluded. See,~, Wesolek v. Canadair Ltd., 838 F.2d 55, 58

(2d Cir. 1988).

Dated: New York, New York
       April 25, 2019                         SO ORDERED.



                                              Paul G. Gardephe
                                              United States District Judge




                                                  4
